               Case 20-10343-LSS        Doc 4674    Filed 05/19/21    Page 1 of 1


                          THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re
                                                   Chapter 11
BOY SCOUTS OF AMERICA,et al.,                      Case Nos. 20-10343(LSS), et al.
                                                   (Jointly Administered)
                          Debtors.


                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro
hac vice of Edwin H. Caldie, Esquire
to represent Official Committee of Unsecured Creditors in the Chapter 11 bankruptcy case
of the Archbishop of Agana (Bankr. D. Guam 19-00010)
in this action.
                                           /s/ Adam Hiller(DE Bar No. 4105)
                                          Firm Name: HILLER LAW,LLC
                                          Address:        1500 North French Street
                                                          Wilmington, Delaware 19801
                                          Phone:          (302)442-7677
                                          Email:          ahiller@adamhillerlaw.com

            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the State of Minnesota, the
State of Illinois, the District of Columbia, and various federal courts, and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation
or course of this action. I also certify that I am generally familiar with this Court's Local Rules
and with Standing Order for District Court Fund revised 8/31/16. I further certify that the annual
fee of $25.00 has been paid to the Clerk of Court for Distri     o rt.


                                             FirmN-aM :     Stinson LLP
                                             Address:       50 South Sixth Street, Suite 2600
                                                            Minneapolis, MN 55402
                                             Phone:         612.335.1500
                                             Email:         ed.caldie@stinson.com

                                     ORDER GRANTING MOTION

IT IS HEREBY ORDERED counsel's motion for admission pro hac vice is granted.



        Dated: May 19th, 2021                      LAURIE SELBER SILVERSTEIN
        Wilmington, Delaware                       UNITED STATES BANKRUPTCY JUDGE

                                                                               Local Form 105
